[rsimatempagmt001.jpg]
EMPLOYMENT AGREEMENT This Employment Agreement (this "Agreement") is entered
into as of January I, 2017, by and between Nautilus Inc. , a Washington
corporation (the "Company" or "Employer"), and Ryan Simat ("Employee"). In
consideration of the premises and the mutual covenants and agreements
hereinafter set forth, the Company and Employee hereby agree as follows: 1.
Employment. Employee is being hired the position of Vice President/General
Manager, Commercial and Specialty effective January 1, 2017. Employee shall ( a)
devote his professional entire time, attention, and energies to his position,
(b) use his best efforts to promote the interests of Employer; (c) perform
faithfully and efficiently his responsibilities and duties, and (d) refrain from
any endeavor outside of employment which interferes with his ability to perform
his obligations hereunder. Employee shall report to the Chief Operating Officer,
and perform his job duties subject to his general supervision, orders, advice
and direction. Employee shall perform the duties normally associated with the
position and/or such duties as delegated and assigned by the Company. Employee
additionally agrees to abide by any pre-employment hiring procedures, general
employment guidelines or policies adopted by Employer such as those detailed in
an employer's handbook, as such guidelines or policies may be implemented and/or
amended from time to time. 2. Salary. As compensation for services to be
rendered hereunder, the Company shall pay Employee an initial annual salary in
the gross amount of Two hundred fifteen thousand dollars ($215,000). Said salary
will be paid in accordance with the Company's existing payroll policies, and
shall be subject to nonnal and/or authorized deductions and withholdings.
Employee will be eligible to receive an annual bonus targeted at fifty-percent
(50%) of Employee's base salary earned in the applicable year in accordance with
the Short Term Incentive Plan. The amount of such bonus (if any) is determined
at the discretion of the Company and the Board of Directors based on the
accomplislunent of corporate and individual performance goals. 3. Restricted
Share Units and Stock Options. Pursuant to the Company's current 2015 Long Term
Incentive Plan (the "Plan"), Employee will receive an initial grant of 5,000
Restricted Stock Units. The terms of the option grant shall be governed by the
Plan and a Stock Grant Agreement (the "Grant Agreement"). Employee will be
eligible for additional annual grants on the same basis as other members of the
executive team. 5. Expenses. The Company will reimburse Employee for all
necessary and reasonable travel, entertainment and other business expenses
incurred by him in the performance of his duties hereunder, upon receipt of
signed itemized lists of such expenditures with appropriate back-up
documentation, and/or in accordance with such other reasonable procedures as the
Company may adopt generally from time to time. 6. Health and Welfare Benefits.
Upon satisfaction of eligibility criteria, the Employee shall be eligible to
receive employee benefits, if any, generally provided to its employees by
Employer, including, if provided, medical, dental, and life insurance and
Paid-Time Off. Such benefits may be amended or discontinued by Employer at any
time. Employee shall also be entitled to five (5) weeks of Paid Time Off in
accordance with the Company's policies. Exhibit 10.35



--------------------------------------------------------------------------------



 
[rsimatempagmt002.jpg]
7. Termination. The parties acknowledge that Employee's employment with the
Company is "at-will" and may be terminated by either party with or without
cause. No one other than the President and Chief Executive Officer of the
Company or the Board of Directors has the power to change the at-will character
of the employment relationship. As discussed below, however, the various
possible ways in which Employee' s employment with the Company may be terminated
will detennine the payments that may be due to Employee under this Agreement. As
used in this Agreement, the following tenns have the following meanings: (a)
Cause. As used in this Agreement, Cause means (i) Employee's indictment or
conviction in a court of law for any crime or offense that in Employer's
reasonable judgment makes Employee unfit for continued employment, prevents
Employee from perfonning Employee's duties or other obligations or adversely
affects the reputation of Employer; (ii) dishonesty by Employee related to his
employment; (iii) violation of a key Employer policy or this Agreement by
Employee (including, but not limited to, acts of harassment or discrimination,
use of unlawful drugs or drunkenness on Employer's premises during normal work
hours); (iv) insubordination (i.e. conduct such as refusal to follow direct
orders of the President or other individuals(s) to whom Employee reports); (v)
dereliction of duty by Employee (e.g., failure to perfonn minimum duties after
warning and reasonable opportunity to correct); (vi) Employee's competition with
Employer, diversion of any corporate opportunity or other similarly serious
conflict of interest or self-dealing incurring to Employee' s direct or indirect
benefit and Employer' s detriment; (vii) intentional or grossly negligent
conduct by Employee that is significantly injurious to Employer or its
affiliates; (viii) Employee's failure to meet the minimum goals of his position
if such are provided in writing to Employee, and as such goals may be amended
from time to time; and (ix) Employee' s death or disability (i.e., Employee' s
inability to perform the essential job functions of the position with or without
a reasonable accommodation). (b) At-Will. At-will tennination shall mean a
tennination by the Company where it does not seek to establish Cause or by
Employee for any reason. If Employee exercises his right to tenninate his
employment, the Employee agrees to provide the Company with 21 days ' prior
written notice of the termination of his employment (Notice of Termination).
After receiving such Notice from the Employee, the Company retains the right to
accept Employee' s resignation, and hence, tenninate the employment relationship
without the need for further payments, at an earlier date than provided in the
Employee' s Notice of Termination. 8. Severance Upon Termination. (a) Upon
termination of Employee' s employment under this Agreement by the Company
without Cause, then, in lieu of any further salary, bonus, or other payments for
periods subsequent to the Date of Termination, the Company shall pay to the
Employee severance equal to four months average monthly annual base salary at
the rate then in effect1• Such severance payment shall be made according to the
Company's normal payroll process spread out equally over the severance period.
Company will also continue, at its cost, the Company portion of the 1 The
average annual monthly base salary shall be calculated using the average of the
cash compensation received by Employee in the twelve months prior to the Date
ofTe1mination. 2



--------------------------------------------------------------------------------



 
[rsimatempagmt003.jpg]
current medical and dental coverage elected by Employee as of the date of
termination for the duration of the severance period. Employee will be required
to timely sign up and elect COBRA benefits in order to be eligible for continued
coverage under this Agreement and to pay any employee portion of the coverage.
Violation of this Agreement or the Business Protection Agreement and/or failure
to sign the Release and Waiver Agreement shall immediately relieve the Company
from its payment obligation under this paragraph and entitle it to recover any
amounts paid under this paragraph. This Section 8 shall be read in conjunction
with Section 7, and entitles the Employee to a maximum of four months salary and
benefits under this Agreement. (b) If the Company terminates the Employee's
employment during the term of this Agreement for Cause or if the Employee
terminates her employment for any reason, then the Company shall have no further
payment obligations to Employee. (c) Except as it relates to the receipt of
severance (which shall be solely granted under the tenns of this Agreement),
this Agreement shall not affect any payments due to Employee under applicable
law as a result of the termination of his employment (such as payment of earned
wages). (d) The severance amounts in Section 8(a) will immediately cease in the
event that Employee becomes employed at any time during the severance period at
a monthly base salary rate equal to or greater than the monthly base salary rate
paid by the Company as of the date of termination. ln the event the Employee is
employed during that severance period at a monthly base salary rate less than
the monthly base salary rate previously paid by the Company, Employee will be
provided a maximum severance benefit in the amount of the difference between the
4 months average monthly annual base salary paid by the Company and the 4 months
average monthly annual base salary paid, or to be paid, by the subsequent
Employer over the severance period. In either event continued health care
benefits will cease if Employee accepts employment during the severance period
following termination with Company. Following tennination by the Company and
during the severance period, Employee will exercise reasonable efforts to seek,
obtain, and accept comparable employment. 9. Return of Documents. Employee
understands and agrees that all equipment, records, files, manuals, forms,
materials, supplies, computer programs, and other materials furnished to the
Employee by Employer or used on Employer's behalf, or generated or obtained
during the course of his/her employment shall remain the property of Employer.
Upon termination of this employment or at any other time upon the Company's
request, Employee agrees to return all documents and property belonging to the
Company in his possession including, but not limited to, customer lists,
contracts, agreements, licenses, business plans, equipment, software, software
programs, products, work-in-progress, source code, object code, computer disks,
Confidential Information, books, notes and all copies thereof, whether in
written, electronic or other fonn. In addition, Employee shall certify to the
Company in writing as of the effective date of tennination that none of the
assets or business records belonging to the Company is in his/her possession,
remain under his control, or have been transferred to any third person. 10.
Confidential Information/Non-Competition. By virtue of his employment, Employee
will have access to confidential, proprietary and trade secret information, the
ownership and 3



--------------------------------------------------------------------------------



 
[rsimatempagmt004.jpg]
protection of which is very important to the Company. Employee hereby agrees to
enter into a Business Protection Agreement with the Company concurrent with his
entry into this Agreement. 11. Release of Claims. As a precondition to receipt
of the severance provided in Section 8 of this Agreement, Employee acknowledges
and understands that he must sign a Waiver and Release of Claims Agreement. Such
Agreement shall be substantially similar to the Agreement attached as Exhibit A.
Employee understands that he will not be entitled to receive any payments under
this Agreement until he executes and delivers the Waiver and Release of Claims
Agreement, and the revocation period set forth in the Waiver and Release of
Claims Agreement has run. 12. Assignment. This Agreement is personal, and is
being entered into based upon the singular skill, qualifications and experience
of Employee. Employee shall not assign this Agreement or any rights hereunder
without the express written consent of Employer which may be withheld with or
without reason. This Agreement will bind and benefit any successor of the
Employer, whether by merger, sale of assets, reorganization or other form of
business acquisition, disposition or business reorganization. 13. Notices. Any
Notice of Tennination or notice of good reason shall be in writing and shall be
deemed to have been given or submitted (i) upon actual receipt if delivered in
person or by facsimile transmission with confirmation of transmission, (ii) upon
the earlier of actual receipt or the expiration of two (2) business days after
sending by express courier (such as U.P.S. or Federal Express), and (iii) upon
the earlier of actual receipt or the expiration of seven (7) business days after
mailing if sent by registered or certified mail, postage prepaid, to the parties
at the following addresses: To the Company: With a Copy to: 4 Nautilus, Inc.
17750 SE 61h Way Vancouver, WA 98683 Attention: Senior Vice President Law and
Human Resources Garvey, Schubert & Barer 1191 Second A venue, 18th Floor
Seattle, WA 98101-2939 Attention: Peter Cancelmo



--------------------------------------------------------------------------------



 
[rsimatempagmt005.jpg]
To Employee: Employee: Ryan Simat At the last address and fax number Shown on
the records of the Company Employee shall be responsible for providing the
Company with a current address. Either party may change its address ( and
facsimile number) for purposes of notices under this Agreement by providing
notice to the other party in the manner set forth above within ten business
days. 14. Effect of Waiver. The waiver by either pruty of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach hereof. No waiver shall be valid unless in writing. 15. Entire
Agreement. This Agreement, along with the Business Protection Agreement, sets
forth the entire agreement of the parties hereto and supersedes any and all
prior agreements and understandings concerning Employee's employment by the
Company. This Agreement may be changed only by a written document signed by
Employee and the Company. 16. Employment Guidelines. Employee understands that
while not constituting a contract, the Employer sets certain policies and
standards that it expects employees to comply with as part of general
expectations of employee behavior. Employee agrees to abide by any general
employment guidelines or policies adopted by the Company such as those detailed
in an employee handbook, as such guidelines may be implemented and amended from
time to time. 17. Governing Law/JurisdictionNenue. This Agreement shall be
governed by, and construed and enforced in accordance with, the substantive and
procedural laws of the State of Washington without regard to rules governing
conflicts of law. For all disputes under this Agreement, the parties agree that
any suit or action between them shall be instituted and commenced exclusively in
the state courts in Clark County or King County Washington (U.S.A) or the United
States District Court for the Western District of Washington, sitting in
Seattle, Washington. Both parties waive the right to change such venue and
hereby consent to the jurisdiction of such courts for all potential claims under
this Agreement. 18. Acknowledgment. The Employee acknowledges that he has read
and understands this Agreement, that he has had the opportunity to consult with
an attorney regarding the terms and conditions hereof, and that he accepts and
signs this Agreement as his own free act and in full and complete understanding
of its present and future legal effect. 5



--------------------------------------------------------------------------------



 
[rsimatempagmt006.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above. Employer: NAUTILUS, INC. -i../ 1~ l 1~ :::=- Date 1 7
6



--------------------------------------------------------------------------------



 